Citation Nr: 1107284	
Decision Date: 02/23/11    Archive Date: 03/04/11	

DOCKET NO.  06-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a chronic 
headache disorder. 

2.  Entitlement to service connection for chronic ulcer disease. 

3.  Entitlement to service connection for a loss of bodily 
function, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a rating decision of July 1991, the RO denied entitlement to 
service connection for tension headaches.  In a subsequent rating 
decision of October 1992, the RO continued its denial of service 
connection for a chronic headache disorder, specifically, tension 
headaches.  Since the time of those rating decisions, the Veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence new, but not material, and the 
current appeal ensued.

This case was previously before the Board in April 2009, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.

In a rating decision of August 2010, the RO granted service 
connection for posttraumatic stress disorder, myofascial cervical 
spine syndrome, and myofascial lumbar spine syndrome, as well as 
medial collateral ligament strain with patellofemoral 
degenerative joint disease of the right and left knees.  
Accordingly, those issues, which were formerly on appeal, are no 
longer before the Board.  The sole issues remaining for appellate 
review are those listed on the title page of this decision.




Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for loss of bodily function, as 
well as chronic ulcer disease, is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In rating decisions of July 1991 and October 1992, the RO 
denied entitlement to service connection for a chronic headache 
disorder, specifically, tension headaches.

2.  Evidence submitted since the time of the RO's October 1992 
decision denying entitlement to service connection for a chronic 
headache disorder (including tension headaches), by itself, or 
when considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The decisions of the RO in July 1991 and October 1992 denying 
the Veteran's claims for service connection for a chronic 
headache disorder are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the RO's October 1992 rating decision 
denying entitlement to service connection for a chronic headache 
disorder is new, but not material, and insufficient to reopen the 
Veteran's previously-denied claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in March 
and May 2005, as well as in May 2009.  In that correspondence, VA 
informed the Veteran of the basis of the previous denial of 
service connection for a chronic headache disorder, and further 
advised him that, in order to reopen his claim, new and material 
evidence was needed.  VA also told the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
Significantly, the notice was in substantial compliance with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
such error was nonprejudicial, in that it did not effect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting from 
error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Finally, in reaching the following determination, the Board 
wishes to make it clear that it has reviewed all the evidence in 
the Veteran's claims file, which includes his multiple 
contentions, including those offered during the course of an RO 
hearing in March 2006, and at a subsequent hearing before the 
undersigned Veterans Law Judge in July 2008, as well as service 
treatment records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for a chronic 
headache disorder.  In pertinent part, it is contended that the 
Veteran's current headaches are the result of various injuries 
sustained during his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the RO, that decision, absent disagreement by the Veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  In 
determining whether new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claims for service connection for a 
chronic headache disorder, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" of 
a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 38 U.S.C.A. 
§ 7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate and 
distinct claims.  This is to say that a claim from one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently because they rest on different 
factual bases.  

In the case at hand, at the time of the previous July 1991 and 
October 1992 decisions, the RO denied entitlement to service 
connection for a chronic headache disorder, specifically, tension 
headaches.  The Veteran's current claim and accompanying evidence 
reflects essentially that same disability.  Inasmuch as the 
Veteran's claim is based on the very same disability as his 
previous claims, it must be considered on a "new and material" 
basis.  See Boggs, supra.

In that regard, at the time of the prior July 1991 RO decision, 
there were on file the Veteran's service treatment records, as 
well as a private medical record dated in July 1989, and the 
report of a VA medical examination conducted in October 1990.  
Service treatment records showed treatment for what was 
eventually determined to be tension headaches.  Moreover, the 
private medical record dated in July 1989 showed emergency room 
treatment for complaints of back pain and headaches following a 
motor vehicle accident just prior to admission.  Significantly, 
following the aforementioned VA medical examination in October 
1990, it was the opinion of the examiner that the Veteran was 
claiming "chronic and recurring" headaches, which were most 
probably tension or muscle contraction headaches.  Based on such 
findings, the RO, at the time of the July 1991 decision, 
determined that the Veteran was suffering from tension headaches 
were which congenital in nature, and which had not been incurred 
or aggravated by active military service.

At the time of the subsequent RO decision in October 1992, it was 
noted that VA outpatient treatment reports dated in 1992 showed 
the Veteran complaining of headaches.  According to the RO, such 
outpatient records did not change the previous decision denying 
service connection for tension headaches.  Once again, the RO 
concluded that the Veteran's tension headaches had not been 
incurred in or aggravated by his period of active military 
service.  The decisions of the RO in July 1991 and October 1992 
were adequately supported by and consistent with the evidence 
then of record, and are now final.

Evidence submitted since the time of the RO's October 1992 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, while "new" in the 
sense that it was not previously of record, is not "material."  
In fact, such evidence shows only ongoing complaints of 
headaches, with no demonstrated relationship between those 
headaches and any incident or incidents of the Veteran's period 
of active military service.

While the Veteran has continued to argue that his current 
headaches are, in fact, causally related to some incident of 
service, his statements are similar to ones previously given, and 
are cumulative in nature.  Significantly, the matter of a nexus 
between service and a claimed disability involves a complex 
medical question requiring medical expertise.  As the Veteran is 
not shown to have any medical training, his restated opinions 
regarding nexus are not competent evidence in the matter before 
the Board.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under the circumstances, the Board is of the opinion that the 
evidence submitted since the time of the RO's October 1992 
decision does not constitute new and material evidence sufficient 
to reopen the Veteran's previously-denied claims.  This is to say 
that, by itself, or when considered with the previous evidence of 
record, the newly-received evidence does not related to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Accordingly, the Veteran's appeal regarding the issue of service 
connection for a chronic headache disorder must be denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a chronic headache disorder is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for ulcer disease, as well as for a loss of bodily 
function, to include as secondary to diabetes mellitus.

In that regard, a review of the record discloses that, following 
a VA gastrointestinal examination in April 2010, it was the 
opinion of the examiner that the Veteran had in the past suffered 
from gastroenteritis, and that no history of peptic ulcer disease 
had been found in the Veteran's claims folder.  However, during 
the course of a hearing before the undersigned Veterans Law Judge 
in July 2008, the Veteran indicated that he had recently received 
treatment from a Dr. Gleason, who had diagnosed him with ulcer 
disease.  Significantly, at the time of the aforementioned remand 
in April 2009, it was requested that the RO take appropriate 
steps to contact the Veteran, and request that he identify all VA 
and non-VA health care providers (including, presumably, the 
aforementioned Dr. Gleason) who had treated him since service for 
his claimed disabilities.  Regrettably, a review of the record 
would appear to indicate that the Veteran was never, in fact, 
contacted with a request for that information.  Significantly, a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
on VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Turning to the issue of service connection for a loss of bodily 
function (to include as secondary to diabetes mellitus), it would 
appear that, based on the Veteran's statements, he is, in fact, 
seeking service connection for a loss of bladder and/or bowel 
control.  In that regard, during the course of VA outpatient 
treatment in December 2002, the Veteran indicated that he had 
been injured in a motor vehicle accident, and was currently 
suffering from pain in his neck and back, which radiated to his 
left elbow, bilateral hips, and bilateral feet.  Also noted were 
problems with tingling in the Veteran's hands and feet.  
According to the Veteran, approximately two to three times per 
week, he experienced urinary and fecal incontinence.  

The Board observes that, during the course of a recent VA 
psychiatric examination in June 2010, the Veteran once again 
indicated that he at times lost control of body functions.  While 
at the time of the aforementioned VA gastrointestinal examination 
two months earlier, the Veteran indicated that he occasionally 
experienced watery stools three to four times a week, which 
averaged four per day, no opinion was offered as to whether the 
Veteran did, in fact, suffer from a chronic loss of bladder 
and/or bowel control.  Significantly, in a rating decision of 
August 2010, the RO granted service connection for myofascial 
lumbar spine syndrome, a disability for which service connection 
was obviously not in effect at the time of the aforementioned VA 
gastrointestinal examination.  

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's remaining claims for service 
connection.  Accordingly, in light of the aforementioned, the 
case is REMANDED to the RO/AMC for the following actions:

1.  The RO should contact the Veteran, with 
a request that he provide the full name and 
address for the aforementioned Dr. Gleason 
from whom the Veteran reportedly received 
both a diagnosis of and treatment for ulcer 
disease in July 2008.  Following receipt of 
that information, the RO/AMC should contact 
that physician, with a request that he 
provide copies of any and all records of 
treatment of the Veteran for ulcer disease.  
The Veteran should be requested to sign the 
necessary authorization for release of 
those private medical records to the VA.  
All attempts to procure such records should 
be documented in the file.  If the 


RO/AMC cannot obtain those records, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2010, the date of the most recent VA 
examination of record, should then be 
obtained and incorporated in the claims 
folder.  Once again, the Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran's entire claims folder, 
including the aforementioned requested 
clinical information, should then be 
forwarded to the VA examiner (or other 
appropriate medical specialist, should that 
examiner prove unavailable) who conducted 
the Veteran's VA gastrointestinal 
examination in April 2010.  Following a 
review of the entire pertinent evidence of 
record, that examiner should prepare an 
addendum to the April 2010 VA 
gastrointestinal examination indicating 
whether the Veteran currently suffers from 
a chronic, clinically-identifiable loss of 
bladder and/or bowel control, and, if so, 
whether that disability at least as likely 
as not had its origin during the Veteran's 
period of active military service, or, in 
the 

alternative, is in some way causally 
related to a service-connected disability 
or disabilities, including the 
aforementioned myofascial syndrome of the 
lumbar spine.  A complete rationale must 
be provided for any opinion offered, 
and all information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.

4.  The RO should then readjudicate the 
Veteran's claim for service connection for 
ulcer disease, as well as his claim for a 
loss of bodily function, to include loss of 
bowel and/or bladder control.  Should the 
benefit sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the issuance of 
the most recent SSOC in August 2010.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


